Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “far” in claim 6 is a relative term which renders the claim indefinite. The term “far” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of Accordingly, it is unclear and indefinite wherein the projection is formed.
Claim 7 recites the limitation "the plural drive coils" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In regards to claim 7, it is unclear and indefinite whether the “a projection” recited in lines 6 and 7, are the same as, or different from, the “a projection” recited in claim 1, line 12.
Claims not specifically recited are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dewart et al. (U.S. Publication 2010/0219680), hereinafter “Dewart”.
In regards to claim 1, Dewart discloses a hydraulic pressure controller for a vehicle brake system (para. [0001]), the hydraulic pressure controller comprising: a base body (200) that is 
In regards to claim 3, the wall (140) is formed with a through hole (TH) in which a screw is inserted, and the coil casing (110) is fixed to the base body (200) by the screw. See para. [0040].

    PNG
    media_image1.png
    440
    676
    media_image1.png
    Greyscale
 


In regards to claim 5, the wall (140) includes a double-sided beam (DSB, a first side which faces the coil casing and a second side which faces drive coils 130), one end of the double-sided beam (DSB) is pressed toward the base body (200) by the screw, and the projection (120) is formed in the double-sided beam (DSB).
In regards to claim 6, the projection (120) is formed on a far side from a center axis of the drive coil (130) with the through hole (TH) being a reference.
In regards to claim 7, the coil casing (110) accommodates the plural drive coils (130), the double-sided beam (DSB) covers at least a part of an apex of a first drive coil (130) of the plural drive coils (130) and at least a part of an apex of a second drive coil (130) of the plural drive coils (130), and the double-sided beam (DSB) is formed with the a projection (120) that presses the first drive coil (130) toward the base body (200) and the a projection (120) that presses the second drive coil (130) toward the base body (200).
In regards to claim 10, when reading the preamble in the context of the entire claim, the recitation “A motorcycle brake system” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewart in view of Shibata (U.S. Publication 2004/0262559) .
Dewart discloses all of the elements as discussed above.
Dewart does not specifically disclose that a base section of the vertically-provided drive coil is adhered to the base body. However, Shibata teaches a brake hydraulic pressure controller wherein a base section of an electromagnetic valve is adhered to a base body (para. [0028]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have adhered the drive coil and base body of Dewart to fix the coil to the base body as taught by Shibata.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewart in view of Sekihara (U.S. Publication 2004/0113488) .
Dewart discloses all of the elements as discussed above.
Dewart does not specifically disclose that the coil casing is adhered to the base body. However, Sekihara teaches coupling two housing components (34a and 34b) with an adhesive (see para. [0032]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have adhered the coil casing and base body of Dewart to ensure a fluid tight housing as taught by Sekihara (para. [0032]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dewart.
Dewart discloses all of the elements as discussed above.
Dewart does not specifically disclose that the coil casing is made of a resin. However, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have constructed the casing from a resin, since it was within the general skill of a .
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753